                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ESTEVEN GARCIA,
LOYDALE KIRVEN,
FREDERICK BACA,

              Plaintiffs,

vs.                                                 No. CV 19-00321 KG/SCY


CCS SOLUTIONS, NURSE KATIE,
CURRY COUNTY DETENTION CENTER,

              Defendants.


                                         JUDGMENT



       THIS MATTER is before the Court under Fed. R. Civ. P. 41(b) on the “1983 tort claim”

complaint filed by Plaintiffs Esteven Garcia, Loydale Kirven, and Frederick Baca on April 4, 2019

(Doc. 1) and the Court having entered its Memorandum Opinion and Order dismissing the case

without prejudice,

       IT IS ORDERED that JUDGMENT is entered and the “1983 tort claim” complaint filed

by Plaintiffs Esteven Garcia, Loydale Kirven, and Frederick Baca on April 4, 2019 (Doc. 1) is

DISMISSED without prejudice under Fed. R. Civ. P. 41(b).




                                            __________________________________
                                            UNITED STATES DISTRICT JUDGE
